Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Dage et al. (US Pat NO. 6,052,998) is considered the closest prior art of record. 
Dage teaches an air conditioning control device (40 and 44), comprising: a memory (implicit); and a processor (implicit), wherein the processor is configured so as to sense a turning off of an ignition (see Step 50 to 60 in Fig 6) of a vehicle, to measure a time of the turning off that is sensed at the vehicle (see step 60-64).
However, none of the reference of record suggest or render obvious the limitation of to store a time of the turning off that is sensed at the vehicle, to store a time of the turning off that is acquired by communication of a portable information terminal with the vehicle, to sense an advance setting command for pre-air-conditioning that operates an air conditioner of the vehicle, to determine absence or presence of the advance setting command, and, in a case in which it is determined that the advance setting command is present, to instruct execution of pre-air-conditioning control of the air conditioner on the basis of the time of the turning off that is sensed at the vehicle and the time of the turning off that is acquired by the communication of the portable information terminal with the vehicle, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/16/2021